Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment and Affidavit filed on 04/01/2022; and IDS filed on 02/14/2022 and 11/18/2021.
Claims 31, 55 have been amended.
Claims 31-59 are pending in the instant application.
Claims 39, 45-46, 55-59 are withdrawn from further consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 04/01/2022 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Argument section.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-38, 40-44, 47-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/111,890 and 17/111,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications recite a system for controlling the movement of bodily fluid within a patient, comprising: an in-situ crosslinkable composition comprising a first polysiloxane having two or more unsaturated groups, a first silanol compound, silica, an imaging agent comprising a radiopaque agent, a first hydride material having two or more hydride groups, and a catalyst for catalyzing a reaction between the unsaturated groups and the hydride groups, the composition being configured for injection into a vasculature of a patient such that movement of bodily fluid within the patient is controlled; and a delivery device containing the composition; wherein the composition cures into a solid within the body of the patient within a time period of 1 minute to 120 minutes (see 17/111,890, claim 1), wherein the system comprises two or more composition portions that when combined form the composition and wherein the two or more composition portions comprise a first composition portion and a second composition portion separated from each other within the delivery device (see claim 2), wherein the first composition portion comprises the first polysiloxane having two or more unsaturated groups, and the first silanol compound; wherein the second composition portion comprises the first hydride material having two or more hydride groups, and a second silanol compound; wherein the catalyst is within at least one of the first and second composition portions; and wherein the first and second silanol compounds may be the same or different (see claim 3), wherein the composition further comprises a filler comprising silica (see claim 14),  wherein the delivery device comprises a catheter (see claim 18). Note, it appears the term system can read on a kit.
The co-applications do not recite the silica filler is in a separate component; however, it would have been obvious to one skilled in the art to place the filler with the other containers or into a separate container. The person of ordinary skill in the art would have been motivated to make those modifications, because one skilled in the art may not want the filler to over bulk the composition for embolization or may want to adjust the amount of fillers, and reasonably would have expected success because the filler does not appear to be a necessary ingredient to make the invention work. Additionally, each ingredient can easily be stored into a separate container if needed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 31-38, 40-44, 47-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/342,960 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recite a kit comprising (a) a first fluid composition comprising a first polysiloxane having two or more unsaturated groups, (b) a first dry composition comprising a first silica filler or a mixture of a first silica filler and a first imaging agent, (c) a second fluid composition comprising a first hydride material having two or more hydride groups, at least one of said first and second fluid compositions comprising a catalyst for catalyzing a reaction between the unsaturated groups and the hydride groups, (d) an optional second dry composition comprising a first imaging agent or a mixture of a second silica filler and a second imaging agent, (e) one or more components for mixing and delivery of the first fluid composition, the first dry composition, the second fluid composition and the optional second dry composition, wherein the first silica filler and the second silica filler may be the same or different, wherein the first imaging agent and the second may be the same or different, wherein when the first dry composition comprises the first silica filler, the second dry composition comprises the first imaging agent and when the first dry composition comprises a mixture of the first silica filler and the first imaging agent, the second dry composition is optional, and wherein the first fluid composition, the first dry composition, the second fluid composition, and optionally the second dry composition, when mixed, form a crosslinkable composition (see claim 1)
The co-application does not recite the silica filler and imaging agent are in a separate component; however, it would have been obvious to one skilled in the art to place the filler and imaging agent with the other containers or into separate containers and add when used. The person of ordinary skill in the art would have been motivated to make those modifications, because one skilled in the art may not want the filler to over bulk the composition for embolization or may want to adjust the amount of fillers, and reasonably would have expected success because the filler and imaging agent came separately and does not appear to be required to be pre-mixed with any of the ingredients to work. Additionally, each ingredient can easily be stored into a separate container if needed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-35, 37-38, 40-44, 50-54 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SABER et al (WO 2018/081837).
Applicant’s claims are directed to a kit comprising of: (a) a first fluid composition comprising of a polysiloxane have two unsaturated groups, such as a vinyl-terminated polysiloxane; and an imaging agent; (b) a second fluid composition comprising of a hydride material having two hydride group and an imaging agent; (c) a dry composition comprising of a silica filler, such as fumed silica. Additional limitations include catalyst.
SABER teaches a kit for vascular embolization (see abstract) by crosslinking two or more separate components, component (a) and (b) (see pg. 2), wherein embolization is a procedure that could occlude specific vessels (see pg. 1), comprised of: (a) a first component composition comprised of vinyl endblocked polydimethyl siloxane polymer (see pg. 6; and pg. 21), a polysiloxane have two unsaturated groups, such as a vinyl-terminated polysiloxane; pigments to visualize the tumor (see pg. 12), such as zirconium oxide (see pg. 13), which is a metal oxide imaging agent, wherein the pigments “could be added to the polymerizable formulation in any commercially suitable matter, and could even be pre-mixed with one or more of its components. For example, the radio opaque particles could be mixed in with the first formulation component, second formulation component, a silicone polymer, a platinum catalyst, a crosslinker, an adhesion promoter, a cure inhibitor, a filler, a thixotropic agent, or any combination thereof”  (see pg. 13); (b) a second component composition comprised of a crosslinker, such as methyl-hydrogen crosslinker with a molecular weight of 800 Daltons (see pg. 6) or hydride-endblocked polydimethylsiloxane (see pg. 7), which reads on a hydride material having two hydride group; pigments to visualize the tumor (see pg. 12), such as radio opaque or other particles such as barium sulfate and zirconium oxide (see pg. 13), which is a metal oxide imaging agent, wherein the pigments can be premixed with the first or second component  (see pg. 13); (c) a filler, such as fumed silica, can be added to one or both of the components (see pg. 5, pg. 8, and pg. 21). Additional disclosures include: catheter (see pg. 2-3) and dual chambered syringe (see pg. 5), which reads on components for mixing and delivering; 15 micron pigments (see pg. 13); injection (se pg. 4; and Figure 2A-2C); catalyst and a cross-linking component must be separated to prevent premature and undesired curing (se pg. 5); siloxane polymer has a molecular weight of about 26,000 Daltons (see pg. 6); 1,3,5, 7-tetramethyl-1,3,5, 7-tetravinyl- cyclotetrasiloxane (see pg. 16), which reads on catalyst modifier; separately packaged (see pg. 5); sterile composition are known in the prior art (see pg. 1).
SABER does not have an example wherein the filler, such as fumed silica, is in a separate component from the other two components; however, it would have been obvious to one skilled in the art to place the filler into a separate container, because the silica is only a filler. The person of ordinary skill in the art would have been motivated to make those modifications, because one skilled in the art may not want the filler to over bulk the embolized composition during embolization (i.e., embolized composition is too large) or may want to adjust the amount of fillers  if needed, and reasonably would have expected success because the filler is not a necessary ingredient for polymerization into an embolized composition, but rather as a filler to increase the size if necessary. Additionally, each ingredient or optional ingredients, such as thixotropic agent, adhesion promoter, and a cure inhibitor to control the cure kinetics (see pg. 5) disclosed by SABER can be stored into a separate container if needed, because storing ingredients separately is obvious.
Note, Applicant recite several intended uses to the compositions, such as “when mixed”, “mixed into the fluid compositions at the time of use”, “subjected to terminal sterilization”, etc.; however, Applicant’s claims are directed to a kit of compositions, wherein the prior art’s kit of compositions would be at least capable of performing said use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-38, 40-44, 47-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over SABER et al (WO 2018/081837) in view of STINSON et al (US 6,251,135)
As discussed above, SABER teaches a kit for vascular embolization (see abstract) by crosslinking two or more separate components, component (a) and (b) (see pg. 2), wherein embolization is a procedure that could occlude specific vessels (see pg. 1), comprised of: (a) a first component composition comprised of vinyl endblocked polydimethyl siloxane polymer (see pg. 6; and pg. 21), a polysiloxane have two unsaturated groups, such as a vinyl-terminated polysiloxane; pigments to visualize the tumor (see pg. 12), such as radio opaque or other particles such as barium sulfate and zirconium oxide (see pg. 13), which is a metal oxide imaging agent, wherein the pigments can be premixed with the first or second component  (see pg. 13); (b) a second component composition comprised of a crosslinker, such as methyl-hydrogen crosslinker with a molecular weight of 800 Daltons (see pg. 6) or hydride-endblocked polydimethylsiloxane (see pg. 7), which reads on a hydride material having two hydride group; pigments to visualize the tumor (see pg. 12), such as radio opaque or other particles such as barium sulfate and zirconium oxide (see pg. 13), which is a metal oxide imaging agent, wherein the pigments could be added to the polymerizable formulation in any commercially suitable matter, and could even be pre-mixed with one or more of its components. For example, the radio opaque particles could be mixed in with the first formulation component, second formulation component, a silicone polymer, a platinum catalyst, a crosslinker, an adhesion promoter, a cure inhibitor, a filler, a thixotropic agent, or any combination thereof (see pg. 13); (c) a filler such as fumed silica (see pg. 8, and pg. 21). Additional disclosures include: catheter (see pg. 2-3) and dual chambered syringe (see pg. 5), which reads on components for mixing and delivering; 15 micron pigments (see pg. 13); injection (se pg. 4; and Figure 2A-2C); catalyst and a cross-linking component must be separated to prevent premature and undesired curing (se pg. 5); siloxane polymer has a molecular weight of about 26,000 Daltons (see pg. 6); 1,3,5, 7-tetramethyl-1,3,5, 7-tetravinyl- cyclotetrasiloxane (see pg. 16), which reads on catalyst modifier; separately packaged (see pg. 5); sterile composition are known in the prior art (see pg. 1). SABER does not have an example wherein the filler, such as fumed silica, is in a separate component; however, it would have been obvious to one skilled in the art to place the filler into a separate container. The person of ordinary skill in the art would have been motivated to make those modifications, because one skilled in the art may not want the filler to over bulk the composition for embolization or may want to adjust the amount of fillers, and reasonably would have expected success because the filler does not appear to be a necessary ingredient to make the invention work. Additionally, each ingredients or optional ingredients, such as a thixotropic agent, an adhesion promoter, and a cure inhibitor to control the cure kinetics (see pg. 5) disclosed by SABER can be stored into a separate container if needed. Note, Applicant recite several intended uses to the compositions, such as “when mixed”, “mixed into the fluid compositions at the time of use”, “subjected to terminal sterilization”, etc.; however, Applicant’s claims are directed to a kit of compositions, wherein the prior art’s kit of compositions would be at least capable of performing said use. 
SABER does not teach using a specific radio opaque particle for visualization, such as bismuth trioxide. 
	STINSON teaches the prior art had known of radiopaque materials, such as barium sulfate, bismuth trioxide, and zirconium oxide (see col. 4, line 42-53).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bismuth trioxide as the radio opaque material.
The person of ordinary skill in the art would have been motivated to make those modification and reasonably would have expected success because bismuth trioxide and zirconium oxide are functional equivalents of radio opaque material.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the size of embolism, cure time, visual contrast of image, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that as discussed in the inventor's declaration filed herewith, the presence of silica in one or more of the fluid polymer phases of the kit or the absence of silica from the kit altogether, affects the material properties of the crosslinkable compositions prepared from the kit components, including stability, injectability and performance in vivo. For example, the storage modulus (stability) of crosslinkable compositions prepared from the claimed kit components is significantly affected by the separation of the silica from the fluid polymer phases of the kit. As shown in the graph at paragraph 10 of the declaration, crosslinkable compositions prepared from compositions in which silica is present in one or more of the fluid polymer phases of the kit or in which silica is absent altogether have a storage modulus of significantly less than 50, which is well below the lower target storage modulus range for vascular embolization compositions. In contrast, a composition prepared from a formulation in which the silica filler was maintained as a dry phase prior to mixing (DPE-237) retains a storage modulus of greater than 400 Pa under the same test conditions. Thus, the stability of the crosslinkable compositions is significantly affected by the presence or absence of a silica filler, as well as by the status of the silica as either a dry component or pre-wet component prior to mixing to form the crosslinkable composition.  Furthermore, it can also be seen from the graph in paragraph 10 of the inventor's declaration, that the gel time of the crosslinkable compositions is impacted by the presence or absence of a silica filler, as well as by the status of the silica as either a dry component or prewet component prior to mixing to form the crosslinkable composition. The kits of the instant disclosure provide crosslinkable compositions that have a sufficiently solid elastic structure to provide occlusion of a vessel into which they are injected. (See paragraph 12 of the inventor's declaration (DPE-237). However, compositions prepared from formulations in which the silica is maintained in a fluid phase (DPE-252 and DPE-253) or in which the silica is absent (DPE-237 no filler) exhibit significantly less structure, i.e., exhibit both liquid and elastic structure. The difference in the structural properties of these compositions is readily observable, as described in paragraphs 15 and 16 of the inventor's declaration. As discussed below, the lack of structure for the silica-absent composition results in a failure to occlude a target blood vessel in vivo. Also, the increased structure observed in a composition in which the both silica and imaging agent are maintained as a separate dry phase (DPE-254) prior to mixing with the fluid phases results in a crosslinkable composition that is difficult, if not impossible to controllably inject by hand through a 0.016" lumen catheter, which is commonly used in certain vascular or neurovascular embolization procedures.
	The Examiner finds this argument unpersuasive, because the data shows that these examples are very similar, such as a gel time difference of only 4 minutes, and oscillation stress within 1kPa. The Examiner expected similar test values, but not exactly the same test values, and this is what Applicant’s Declaration showed. If these data are unexpected, then what data were Applicant’s expecting? The main issue is if these examples are able to embolize or not, which is purpose of these compositions. It appears all the examples are able to embolize, except example DPE-237, which had no silica; however, the prior art teaches using silica, thus we can stop discussing about DPE-237 and the no silica filler example. 
	Applicant argues that Applicant's studies also show that the structural differences between crosslinkable compositions prepared from the kits of the instant disclosure and crosslinkable compositions prepared from formulations in which the silica is absent (DPE-237 no filler) or in which the both silica and imaging agent are maintained as a separate dry phase (DPE-254) have a significant impact on in vivo performance. As can be seen from the fluoroscopy images in paragraph 19 of the inventor's disclosure, the only successful penetration and occlusion of a target vessel was achieved with a composition prepared from the three-phase kit of the instant disclosure. The composition in which the imaging agent was not pre-wet in the fluid phases of the formulation but was added as a dry component together with the dry silica (DPE-254), caused immediate vessel spasm upon completion of injection and caused proximal reflux and non-target embolization. 
	The Examiner finds this argument strange, because Applicant’s copending application 17/342/960 claims to have the imaging agent not pre-wet in the fluid phases of the formulation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618